                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

UNITED STATES OF AMERICA                       §
            Plaintiff                          §
                                               §
v.                                             §                  1:21-cr-00948-LY-13
                                               §
(13) AMY ROGERS                                §
            Defendant                          §


             Order On Petition for Action on Conditions of Pretrial Release

     This matter came before the Court on July 15, 2021, for a hearing on the Pretrial Services

Office’s Petition for Action on Conditions of Release, dated June 25, 2021 (the “Petition”)

(Dkt. 481), and the Pretrial Services Office’s Amended Petition for Action on Conditions of

Release, dated July 14, 2021 (the “Amended Petition”) (Dkt. 494). The revocation proceeding

was held in accordance with the Federal Rules of Criminal Procedure and 18 U.S.C. § 3148.

     Defendant Amy Rogers was ordered released on conditions on April 8, 2021. The Petition

alleges that Defendant submitted urine specimens that tested positive for amphetamine on

April 15, 2021, and June 14, 2021, in violation of Condition of Release 7(m), providing that

Defendant must not use or unlawfully possess a narcotic drug or other controlled substances

defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner. The Petition

also states that Defendant was asked to leave an inpatient substance abuse treatment program

on May 27, 2021 and referred to an intensive outpatient treatment program, which she was asked

to leave after approximately one week.

     The Amended Petition alleges that Defendant was arrested on July 1, 2021, in the driver’s

seat of a U-Haul truck in which DEA agents found bags containing approximately 20 grams of

methamphetamine, 3 grams of DMT, 1.5 grams of ecstasy, and a urinalysis-defeating device.


                                               1
The Government offered testimony that the bags containing the drugs were located on the

driver’s side of the truck. Also at the scene were a second, unidentified female and a felon

allegedly in possession of a firearm, who was identified as Defendant’s boyfriend.

   At the hearing, Defendant pled “True” to the violations alleged in the Petition and “Not

True” to the violations alleged in the Amended Petition.

   The Court has considered the original Pretrial Services Report, the Petition, the Amended

Petition, and the evidence and arguments of counsel for Defendant and for the government at the

revocation hearing. Pursuant to 18 U.S.C. § 3148(b)(1)(B), the Court finds that there is clear and

convincing evidence that Defendant violated Condition of Release 7(m) that she must not use or

unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802,

unless prescribed by a licensed medical practitioner. Dkt. 112 at 2.

   The Court further finds, pursuant to 18 U.S.C. § 3148(b)(2)(B), that Defendant is unlikely to

abide by any condition or combination of conditions of release. This finding is based on the

admitted facts that Defendant submitted two urine specimens that tested positive for

amphetamine and was asked to leave two substance abuse treatment programs in rapid

succession in less than three months on pretrial release. This finding is further based on the

strength of the evidence that Defendant was arrested in the presence of a felon in possession of a

firearm, an unlawful urinalysis-defeating device, and a significant quantity of controlled

substances, even though she denies that the drugs were in her possession.

   It is therefore ORDERED that Defendant’s previous release on conditions is REVOKED

and she is HEREBY DETAINED pending further proceedings in this case.

                                Directions Regarding Detention

   Defendant is remanded to the custody of the Attorney General or his designated

representative and confinement in a corrections facility separate, to the extent practicable, from


                                                 2
persons awaiting or serving sentences or being held in custody pending appeal. The defendant

must be afforded a reasonable opportunity for private consultation with defense counsel. On

order of a court of the United States or on request of an attorney for the Government, the person

in charge of the corrections facility shall deliver Defendant to the United States Marshal for the

purpose of an appearance in connection with a court proceeding.

   SIGNED July 15, 2021.


                                                    SUSAN HIGHTOWER
                                                    UNITED STATES MAGISTRATE JUDGE




                                                3
